DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020 was filed after the mailing date of the application on 01/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, and 20 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Zhang et al (US Pub. 20200074651).
Regarding claim 1, Zhang discloses:
A control method for a head-mounted visual apparatus, (refer to fig. 6 and paragraph 64-65. Describes process of near-range depth sensing) wherein the head-mounted visual apparatus comprises an infrared transceiver, the refer to fig. 1A and paragraph 47. Describes light source(s) 170 may be any of an infrared vertical-cavity surface-emitting laser (VCSEL) laser diode. Camera 147 is positioned to receive an infrared image) the infrared light source array comprises a plurality of sub-light sources, each of the plurality of sub-light sources is configured to emit coherent infrared light, (refer to fig. 1A-B and paragraph 48. Describes waveguide 160A, 160B, and 160C coupled to receive coherent illumination light from coherent illumination light sources 170A, 170B, and 170C) and the control method comprises steps of: 
Driving each sub-light source to emit coherent infrared light to form an interference enhanced scanning light spot on a face of a user who wears the head-mounted visual apparatus, (refer to fig. 1A-B and paragraph 47. Describes a plurality of waveguides 160 coupled to receive coherent illumination light from coherent illumination source(s) 170 and direct the coherent illumination light to an eyebox area as first and second light projections. The first and second light projection generate an interference pattern on the eye of a wearer of HMD 100); 
Controlling each phase of the coherent infrared light emitted by each sub-light source respectively to make the scanning light spot move in a local area, including eyes, of the face of the user, thereby realizing a scanning of the local area, (refer to fig. 4-5 and paragraph 58. Describes the coherent illumination light sources may be activated sequentially in order to generate phase-shifted interference patterns on the eye of a wearer of HMD and the image capturing of the camera will be coordinated to capture the phase-shifted interference patterns); and 
Using the infrared detector to receive the infrared light reflected from the local area to generate scanning data, (refer to fig. 1A-B and paragraphs 47, 69. Describes camera 147 is positioned to receive an infrared image from the eyebox area reflected from a "hot mirror" combiner include in lens 121B. Para. 69, describes: The eye of the wearer of an HMD will distort the fringes of the phase-shifted interference patterns projected onto the eye and after the three images 583A/B/C of phase-shifted interference patterns are captured by the camera, three-dimensional depth information (in dimension "z") can be reconstructed using a triangulation model of phase disparities).
Regarding claim 11, Zhang discloses:
A head-mounted visual apparatus, (refer to fig. 1A-B and paragraph 43. Describes HMD 100) comprising: 
An infrared transceiver comprising an infrared light source array and an infrared detector, (refer to fig. 1A and paragraph 47. Describes light source(s) 170 may be any of an infrared vertical-cavity surface-emitting laser (VCSEL) laser diode. Camera 147 is positioned to receive an infrared image) wherein the infrared light source array comprising a plurality of sub-light sources, each of the plurality of sub-light sources is configured to emit coherent infrared light, (refer to fig. 1A-B and paragraph 48. Describes waveguide 160A, 160B, and 160C coupled to receive coherent illumination light from coherent illumination light sources 170A, 170B, and 170C); 
A memory configured to store a computer program, (refer to fig. 1A-B and paragraph 45. Describes HMD 100 may include any of processing logic and one or more memories for storing data and computer-executable instructions); and 
A processor configured to execute the computer program to realize a control method for the head-mounted visual apparatus, (refer to fig. 1A-B, 6 and paragraph 72. Describes processing logic included in an HMD may be coupled to sequentially activate coherent illumination sources 470 and also coupled to a camera (e.g. 147) to sequentially capture the phase-shifted interference patterns) the control method comprising steps of: 
Driving each sub-light source to emit coherent infrared light to form an interference enhanced scanning light spot on a face of a user who wears the head-mounted visual apparatus, (refer to fig. 1A-B and paragraph 47. Describes a plurality of waveguides 160 coupled to receive coherent illumination light from coherent illumination source(s) 170 and direct the coherent illumination light to an eyebox area as first and second light projections. The first and second light projection generate an interference pattern on the eye of a wearer of HMD 100); 
Controlling each phase of the coherent infrared light emitted by each sub-light source respectively to make the scanning light spot move in a local area, including eyes, of the face of the user, thereby realizing a scanning of the local refer to fig. 4-5 and paragraph 58. Describes the coherent illumination light sources may be activated sequentially in order to generate phase-shifted interference patterns on the eye of a wearer of HMD and the image capturing of the camera will be coordinated to capture the phase-shifted interference patterns); and 
Using the infrared detector to receive the infrared light reflected from the local area to generate scanning data, (refer to fig. 1A-B and paragraphs 47, 69. Describes camera 147 is positioned to receive an infrared image from the eyebox area reflected from a "hot mirror" combiner include in lens 121B. Para. 69, describes: The eye of the wearer of an HMD will distort the fringes of the phase-shifted interference patterns projected onto the eye and after the three images 583A/B/C of phase-shifted interference patterns are captured by the camera, three-dimensional depth information (in dimension "z") can be reconstructed using a triangulation model of phase disparities).
Regarding claim 20, Zhang discloses:
A computer-readable storage medium in which a computer program is stored, and when the computer program is executed, (refer to fig. 1A-B and paragraph 45. Describes HMD 100 may include any of processing logic and one or more memories for storing data and computer-executable instructions) a control method for a head-mounted visual apparatus is realized, (refer to fig. 1A-B, 6 and paragraph 72. Describes processing logic included in an HMD may be coupled to sequentially activate coherent illumination sources 470 and also coupled to a camera (e.g. 147) to sequentially capture the phase-shifted interference patterns) wherein the head-mounted visual apparatus comprises an infrared transceiver, the infrared transceiver comprises an infrared light source array and an infrared detector, (refer to fig. 1A and paragraph 47. Describes light source(s) 170 may be any of an infrared vertical-cavity surface-emitting laser (VCSEL) laser diode. Camera 147 is positioned to receive an infrared image) the infrared light source array comprises a plurality of sub-light sources, each of the plurality of sub-light sources is configured to emit coherent infrared light, (refer to fig. 1A-B and paragraph 48. Describes waveguide 160A, 160B, and 160C coupled to receive coherent illumination light from coherent illumination light sources 170A, 170B, and 170C) and the control method comprises steps of: 
Driving each sub-light source to emit coherent infrared light to form an interference enhanced scanning light spot on a face of a user who wears the head-mounted visual apparatus, (refer to fig. 1A-B and paragraph 47. Describes a plurality of waveguides 160 coupled to receive coherent illumination light from coherent illumination source(s) 170 and direct the coherent illumination light to an eyebox area as first and second light projections. The first and second light projection generate an interference pattern on the eye of a wearer of HMD 100); 
Controlling each phase of the coherent infrared light emitted by each sub-light source respectively to make the scanning light spot move in the local area, including eyes, of the face of the user, thereby realizing a scanning of the local area, (refer to fig. 4-5 and paragraph 58. Describes the coherent illumination light sources may be activated sequentially in order to generate phase-shifted interference patterns on the eye of a wearer of HMD and the image capturing of the camera will be coordinated to capture the phase-shifted interference patterns); and 
Using the infrared detector to receive the infrared light reflected from the local area to generate scanning data, (refer to fig. 1A-B and paragraphs 47, 69. Describes camera 147 is positioned to receive an infrared image from the eyebox area reflected from a "hot mirror" combiner include in lens 121B. Para. 69, describes: The eye of the wearer of an HMD will distort the fringes of the phase-shifted interference patterns projected onto the eye and after the three images 583A/B/C of phase-shifted interference patterns are captured by the camera, three-dimensional depth information (in dimension "z") can be reconstructed using a triangulation model of phase disparities).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Pub. 20200074651) in view of Yokoyama et al (WO 2019187808 as US Pub. 20210019493).
Regarding claim 2
Wherein the control method further comprises a step of: determining positions of the pupil centers of the user's eyes based on the scanning data.
Yokoyama teaches: 
Wherein the control method further comprises a step of: determining positions of the pupil centers of the user's eyes based on the scanning data, (refer to fig. 5-6 and paragraphs 108-109. Describes a method of detecting the pupil center 22 by fitting, for example, a perfect circle or an ellipse to the pupil 5, or a method of detecting the pupil center 22 using, for example, machine learning may be used as appropriate).
The two references are analogous art because they both relate with the same field of invention of head mounted display (HMD).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detect of the position of the pupil center as taught by Yokoyama with the infrared detection camera included in the head mounted display of Zhang. The motivation to combine the Yokoyama reference is to determine a line-of-sight direction of the user on the calculated reliability information.
Regarding claim 3, Zhang does not explicitly disclose:
Wherein the step of determining the positions of the pupil centers of the user's eyes based on the scanning data comprises: generating a three-dimensional image of the local area based on the scanning data; comparing the three-dimensional image with facial features to determine the positions of the eyes; and determining the positions of the pupil centers based on the positions of the eyes.
Yokoyama teaches:
Wherein the step of determining the positions of the pupil centers of the user's eyes based on the scanning data comprises: generating a three-dimensional image of the local area based on the scanning data; comparing the three-dimensional image with facial features to determine the positions of the eyes; and determining the positions of the pupil centers based on the positions of the eyes, (refer to fig. 11 and paragraph 151. Describes a three-dimensional coordinate of the pupil center 22 in the eyeball model 50 is calculated on the basis of a result of detection performed by the pupil center detector 42. For example, three-dimensional coordinates of respective points on a contour of the pupil 5 that is extracted from the eyeball image 21 are calculated on the basis of, for example a distance between the corneal curvature center 51 and the pupil center 22. Then a coordinate of a point in the center from among the respective points on the contour of the pupil 5 is calculated as the three-dimensional coordinate of the pupil center 22).
Regarding claim 3, refer to the motivation of claim 2.
Regarding claim 4, Zhang discloses:
Wherein the infrared detector comprises a detector array composed of a plurality of sub-detectors, the scanning data records a distribution on the detector array of the infrared light reflected from the local area, and the step of generating a three-dimensional image of the local area based on the scanning data, (refer to fig. 4, 7 and paragraph 69. Describes the camera may include a CMOS pixel array having "i" rows and "j" columns that correspond with dimension x and y. Each phase disparity calculation associated with each pixel yields an eye-depth value (in dimension z) for that pixel. Hence, the eye-depth value of each pixel combined with the x and y dimensions of the pixel array allows for a three-dimensional depth mapping of the eye) comprises: 
Obtaining depth information of each part of the local area based on the distribution, (refer to fig. 4, 7 and paragraph 69. Describes the eye-depth value of each pixel combined with the x and y dimensions of the pixel array allows for a three-dimensional depth mapping of the eye); and 
Generating the three-dimensional image based on the depth information of each part of the local area, (refer to fig. 4, 7 and paragraph 70. Describes an eye-depth value or three-dimensional mapping of the eye may be used for eye-tracking purposes and a display image or display images directed to an eye of the user may be changed based on the eye-depth value or three-dimensional mapping).
Regarding claim 4, refer to the motivation of claim 2.
Regarding claim 5, Zhang does not explicitly disclose:
Wherein the step of comparing the three-dimensional image with facial features to determine the positions of the eyes comprises: identifying graphic features of eye corners in the three-dimensional image; and determining the positions of the eyes based on the identified graphic features of the eye corners.
Yokoyama teaches:
Wherein the step of comparing the three-dimensional image with facial features to determine the positions of the eyes comprises: identifying graphic features of refer to fig. 11 and paragraph 154. Describes it is also possible to calculate a three-dimensional coordinate of the corneal curvature center 51 using a plurality of bright spots 20 (such as a pair of bright spots 20). For example, infrared light enters the eyeball 4 in a specified positional relationship depending on an arrangement of the infrared light source 12); and determining the positions of the eyes based on the identified graphic features of the eye corners, (refer to fig. 11 and paragraph 155. Describes three-dimensional coordinates of the pupil center 22 and the corneal curvature center 51 are calculated in the optical-axis estimation processing. Then, an optical-axis vector (the optical axis 53) that connects the corneal curvature center 51 to the pupil center 22 is estimated on the basis of the calculated three-dimensional coordinates).
Regarding claim 5, refer to the motivation of claim 2.
Regarding claim 6, Zhang does not explicitly disclose:
Wherein the step of determining positions of the pupil centers of the user's eyes based on the scanning data comprises: determining an infrared light reflection intensity of each part of the local area based on the scanning data; and determining the positions of the pupil centers based on the infrared light reflection intensity of each part of the local area.
Yokoyama teaches:
Wherein the step of determining positions of the pupil centers of the user's eyes based on the scanning data comprises: determining an infrared light reflection intensity of each part of the local area based on the scanning data, (refer to fig. 3 and paragraph 84. Describes the infrared light 15 emitted from the infrared light source 12 is reflected off the eyeball 4 of the user 1. At this point, a bright spot 20 is generated at an incident point (a reflection point) of the infrared light 15 since the intensity of the reflected light is high. It is possible to capture an image of the bright spot 20 of the reflected light (a Purkinje image) using the infrared camera 13); and determining the positions of the pupil centers based on the infrared light reflection intensity of each part of the local area, (refer to fig. 3 and paragraph 109. Describes a method of detecting the pupil center 22 using, for example, machine learning may be used as appropriate. Para. 111, describes: The first line-of-sight detector 33 determines a line-of-sight direction by a pupil-corneal reflection method on the basis of the eyeball image 21).
Regarding claim 6, refer to the motivation of claim 2.
Regarding claim 12, Zhang does not explicitly disclose:
Wherein the control method further comprises a step of: determining positions of the pupil centers of the user's eyes based on the scanning data.
Yokoyama teaches: 
Wherein the control method further comprises a step of: determining positions of the pupil centers of the user's eyes based on the scanning data, (refer to fig. 5-6 and paragraphs 108-109. Describes a method of detecting the pupil center 22 by fitting, for example, a perfect circle or an ellipse to the pupil 5, or a method of detecting the pupil center 22 using, for example, machine learning may be used as appropriate
Regarding claim 12, refer to the motivation of claim 2.
Regarding claim 13, Zhang does not explicitly disclose:
Wherein the step of determining the positions of the pupil centers of the user's eyes based on the scanning data in the control method comprises: generating a three-dimensional image of the local area based on the scanning data; comparing the three-dimensional image with facial features to determine the positions of the eyes; and determining the positions of the pupil centers based on the positions of the eyes.
Yokoyama teaches:
Wherein the step of determining the positions of the pupil centers of the user's eyes based on the scanning data in the control method comprises: generating a three-dimensional image of the local area based on the scanning data; comparing the three-dimensional image with facial features to determine the positions of the eyes; and determining the positions of the pupil centers based on the positions of the eyes, (refer to fig. 11 and paragraph 151. Describes a three-dimensional coordinate of the pupil center 22 in the eyeball model 50 is calculated on the basis of a result of detection performed by the pupil center detector 42. For example, three-dimensional coordinates of respective points on a contour of the pupil 5 that is extracted from the eyeball image 21 are calculated on the basis of, for example a distance between the corneal curvature center 51 and the pupil center 22. Then a coordinate of a point in the center from among the respective points on the contour of the pupil 5 is calculated as the three-dimensional coordinate of the pupil center 22).
Regarding claim 13, refer to the motivation of claim 2.
Regarding claim 14, Zhang does not explicitly disclose:
Wherein the infrared detector comprises a detector array composed of a plurality of sub-detectors, the scanning data records a distribution on the detector array of the infrared light reflected from the local area, and wherein the step of generating a three-dimensional image of the local area based on the scanning data, (refer to fig. 4, 7 and paragraph 69. Describes the camera may include a CMOS pixel array having "i" rows and "j" columns that correspond with dimension x and y. Each phase disparity calculation associated with each pixel yields an eye-depth value (in dimension z) for that pixel. Hence, the eye-depth value of each pixel combined with the x and y dimensions of the pixel array allows for a three-dimensional depth mapping of the eye) comprises: 
Obtaining depth information of each part of the local area based on the distribution, (refer to fig. 4, 7 and paragraph 69. Describes the eye-depth value of each pixel combined with the x and y dimensions of the pixel array allows for a three-dimensional depth mapping of the eye); and 
Generating the three-dimensional image based on the depth information of each part of the local area, (refer to fig. 4, 7 and paragraph 70. Describes an eye-depth value or three-dimensional mapping of the eye may be used for eye-tracking purposes and a display image or display images directed to an eye of the user may be changed based on the eye-depth value or three-dimensional mapping).
Regarding claim 14, refer to the motivation of claim 2.
Regarding claim 15, Zhang does not explicitly disclose:
Wherein the step of comparing the three-dimensional image with facial features to determine the positions of the eyes comprises: identifying graphic features of eye corners in the three-dimensional image; and determining the positions of the eyes based on the identified graphic features of the eye corners.
Yokoyama teaches:
Wherein the step of comparing the three-dimensional image with facial features to determine the positions of the eyes comprises: identifying graphic features of eye corners in the three-dimensional image, (refer to fig. 11 and paragraph 154. Describes it is also possible to calculate a three-dimensional coordinate of the corneal curvature center 51 using a plurality of bright spots 20 (such as a pair of bright spots 20). For example, infrared light enters the eyeball 4 in a specified positional relationship depending on an arrangement of the infrared light source 12); and determining the positions of the eyes based on the identified graphic features of the eye corners, (refer to fig. 11 and paragraph 155. Describes three-dimensional coordinates of the pupil center 22 and the corneal curvature center 51 are calculated in the optical-axis estimation processing. Then, an optical-axis vector (the optical axis 53) that connects the corneal curvature center 51 to the pupil center 22 is estimated on the basis of the calculated three-dimensional coordinates
Regarding claim 15, refer to the motivation of claim 2.
Regarding claim 16, Zhang does not explicitly disclose:
Wherein the step of determining positions of the pupil centers of the user's eyes based on the scanning data comprises: determining an infrared light reflection intensity of each part of the local area based on the scanning data; and determining the positions of the pupil centers based on the infrared light reflection intensity of each part of the local area.
Yokoyama teaches:
Wherein the step of determining positions of the pupil centers of the user's eyes based on the scanning data comprises: determining an infrared light reflection intensity of each part of the local area based on the scanning data, (refer to fig. 3 and paragraph 84. Describes the infrared light 15 emitted from the infrared light source 12 is reflected off the eyeball 4 of the user 1. At this point, a bright spot 20 is generated at an incident point (a reflection point) of the infrared light 15 since the intensity of the reflected light is high. It is possible to capture an image of the bright spot 20 of the reflected light (a Purkinje image) using the infrared camera 13); and determining the positions of the pupil centers based on the infrared light reflection intensity of each part of the local area, (refer to fig. 3 and paragraph 109. Describes a method of detecting the pupil center 22 using, for example, machine learning may be used as appropriate. Para. 111, describes: The first line-of-sight detector 33 determines a line-of-sight direction by a pupil-corneal reflection method on the basis of the eyeball image 21
Regarding claim 16, refer to the motivation of claim 2.
Claims 7-10 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Pub. 20200074651) in view of Yokoyama et al (WO 2019187808 as US Pub. 20210019493) in further view of JAMALI et al (Provisional No. 62780202 as US Pub. 20200192152).
Regarding claim 7, Zhang does not explicitly disclose:
Wherein the head-mounted visual apparatus further comprises a first lens device and a second lens device configured to correspond to the user's eyes so that the user may watch via the first lens device and the second lens device, and the head-mounted visual apparatus further comprises an adjustment device configured to adjust positions of the first lens device and the second lens device, and the control method further comprises a step of: adjusting a position of at least one of the first lens device and the second lens device by the adjustment device based on the positions of the pupil centers, so that the optical centers of the first lens device and the second lens device are respectively aligned with the corresponding pupil centers.
Yokoyama teaches:
Determining positions of the pupil centers, (refer to fig. 5-6 and paragraphs 108-109. Describes a method of detecting the pupil center 22 by fitting, for example, a perfect circle or an ellipse to the pupil 5, or a method of detecting the pupil center 22 using, for example, machine learning may be used as appropriate)
Yokoyama does not explicitly disclose:
Wherein the head-mounted visual apparatus further comprises a first lens device and a second lens device configured to correspond to the user's eyes so that the user may watch via the first lens device and the second lens device, and the head-mounted visual apparatus further comprises an adjustment device configured to adjust positions of the first lens device and the second lens device, and the control method further comprises a step of: adjusting a position of at least one of the first lens device and the second lens device by the adjustment device based on the positions of the pupil centers, so that the optical centers of the first lens device and the second lens device are respectively aligned with the corresponding pupil centers.
JAMALI teaches:
Wherein the head-mounted visual apparatus further comprises a first lens device and a second lens device configured to correspond to the user's eyes so that the user may watch via the first lens device and the second lens device, and the head-mounted visual apparatus further comprises an adjustment device configured to adjust positions of the first lens device and the second lens device, (refer to fig. 2B, 6A-C and paragraphs 22, 51. Describes a varifocal structure is an optical device that is configured to dynamically adjust its focus in accordance with instructions from a varifocal system. Para. 51, describes: the varifocal block 260 may activate one or more LC lenses corresponding to the eye position for each eye of the user, and adjust its focal length by adjusting the voltages applied to the electrodes of the one or more activated LC lenses) and the control method further comprises a step refer to fig. 7-8 and paragraphs 70, 49. Describes the varifocal system 700 may determine an eye position for each eye of the user using an eye tracking system (Step 840). To determine the location or object within the determined portion of the virtual scene at which the user is looking, the HMD 705 may track the position and location of the user's eyes using image information from (e.g., the eye tracking system 270) of the HMD 705. For example, the HMD 705 may track at least a subset of a 3D position, roll, pitch, and yaw of each eye, and use these quantities to estimate a 3D gaze point of each eye. Para. 49, describes: A camera or other optical sensor (that is part the eye tracking system 270) inside the HMD 705 may capture image information of a user's eyes, and the eye tracking system 270 may use the captured information to determine interpupillary distance, interocular distance).
The two references are analogous art because they both relate with the same field of invention of head mounted display (HMD).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate adaptive lens assembly as taught by JAMALI with the detection of the position of the pupil center as taught by Yokoyama with the infrared detection camera included in the head mounted display of Zhang. The 
Regarding claim 8, Zhang and Yokoyama do not explicitly disclose:
Wherein the control method further comprises: adjusting a distance from an optical center of at least one of the first lens device and the second lens device to one of the pupil centers correspondingly.
JAMALI teaches:
Wherein the control method further comprises: adjusting a distance from an optical center of at least one of the first lens device and the second lens device to one of the pupil centers correspondingly, (refer to fig. 2B, 6A-C and paragraphs 49, 51. Describes a camera or other optical sensor (that is part the eye tracking system 270) inside the HMD 705 may capture image information of a user's eyes, and the eye tracking system 270 may use the captured information to determine interpupillary distance, interocular distance, a three dimensional (3D) position of each eye relative to the HMD 705 (e.g., for distortion adjustment purposes), including a magnitude of torsion and rotation (i.e., roll, pitch, and yaw) and gaze directions for each eye. Para. 51, describes: the varifocal block 260 may activate one or more LC lenses corresponding to the eye position for each eye of the user, and adjust its focal length by adjusting the voltages applied to the electrodes of the one or more activated LC lenses).
Regarding claim 8, refer to the motivation of claim 7.
Regarding claim 9
Wherein the head-mounted visual apparatus further comprises a first display screen and a second display screen, the adjustment device is further configured to adjust positions of displaying areas in the first display screen and the second display screen, and the control method further comprises: adjusting a position of a displaying area in at least one of the first display screen and the second display screen by the adjustment device, so that the center of the displaying area in the first display screen is aligned with the optical center of the first lens device, and the center of the displaying area in the second display screen is aligned with the optical center of the second lens device.
JAMALI teaches:
Wherein the head-mounted visual apparatus further comprises a first display screen and a second display screen, the adjustment device is further configured to adjust positions of displaying areas in the first display screen and the second display screen, (refer to fig. 2B, 6A-C and paragraphs 22, 51. Describes a varifocal structure is an optical device that is configured to dynamically adjust its focus in accordance with instructions from a varifocal system. Para. 51, describes: the varifocal block 260 may activate one or more LC lenses corresponding to the eye position for each eye of the user, and adjust its focal length by adjusting the voltages applied to the electrodes of the one or more activated LC lenses) and the control method further comprises: adjusting a position of a displaying area in at least one of the first display screen and the second display screen by the adjustment device, so that the center of the displaying area in the first display screen is aligned with the refer to fig. 2B, 7-8 and paragraph 76. Describes the varifocal system 700 may adjust the displayed virtual scene to correct the lens center shift (S880). When it is determined that the center of the activated SPP LC lens or lenses is different from the center of the adaptive lens assembly, a shift between the two centers, i.e., a lens center shift, may be calculated. Based on the calculated lens center shift, the image displayed on the electronic display may be shifted accordingly to compensate for the lens center shift, such that the viewer does not feel any shift on the displayed image).
Regarding claim 9, refer to the motivation of claim 7.
Regarding claim 10, Zhang and Yokoyama do not explicitly disclose:
Wherein the control method further comprises: adjusting a distance from the center of the displaying area in at least one of the first display screen and the second display screen to the optical center of one of the first lens device and the second lens device correspondingly.
JAMALI teaches:
Wherein the control method further comprises: adjusting a distance from the center of the displaying area in at least one of the first display screen and the second display screen to the optical center of one of the first lens device and the second lens device correspondingly, (refer to fig. 2B, 6A-C and paragraphs 49, 51. Describes a camera or other optical sensor (that is part the eye tracking system 270) inside the HMD 705 may capture image information of a user's eyes, and the eye tracking system 270 may use the captured information to determine interpupillary distance, interocular distance, a three dimensional (3D) position of each eye relative to the HMD 705 (e.g., for distortion adjustment purposes), including a magnitude of torsion and rotation (i.e., roll, pitch, and yaw) and gaze directions for each eye. Para. 51, describes: the varifocal block 260 may activate one or more LC lenses corresponding to the eye position for each eye of the user, and adjust its focal length by adjusting the voltages applied to the electrodes of the one or more activated LC lenses).
Regarding claim 10, refer to the motivation of claim 7.
Regarding claim 17, Zhang does not explicitly disclose:
Wherein the head-mounted visual apparatus further comprises a first lens device and a second lens device configured to correspond to the user's eyes so that the user may watch via the first lens device and the second lens device, and the head-mounted visual apparatus further comprises an adjustment device configured to adjust positions of the first lens device and the second lens device, and the control method further comprises a step of: adjusting a position of at least one of the first lens device and the second lens device by the adjustment device based on the positions of the pupil centers, so that the optical centers of the first lens device and the second lens device are respectively aligned with the corresponding pupil centers.
Yokoyama teaches:
Determining positions of the pupil centers, (refer to fig. 5-6 and paragraphs 108-109. Describes a method of detecting the pupil center 22 by fitting, for example, a perfect circle or an ellipse to the pupil 5, or a method of detecting the pupil center 22 using, for example, machine learning may be used as appropriate)
Yokoyama does not explicitly disclose:
Wherein the head-mounted visual apparatus further comprises a first lens device and a second lens device configured to correspond to the user's eyes so that the user may watch via the first lens device and the second lens device, and the head-mounted visual apparatus further comprises an adjustment device configured to adjust positions of the first lens device and the second lens device, and the control method further comprises a step of: adjusting a position of at least one of the first lens device and the second lens device by the adjustment device based on the positions of the pupil centers, so that the optical centers of the first lens device and the second lens device are respectively aligned with the corresponding pupil centers.
JAMALI teaches:
Wherein the head-mounted visual apparatus further comprises a first lens device and a second lens device configured to correspond to the user's eyes so that the user may watch via the first lens device and the second lens device, (refer to fig. 2B, 6A-C and paragraphs 22, 51. Describes a varifocal structure is an optical device that is configured to dynamically adjust its focus in accordance with instructions from a varifocal system. Para. 51, describes: the varifocal block 260 may activate one or more LC lenses corresponding to the eye position for each eye of the user, and adjust its focal length by adjusting the voltages applied to the electrodes of the one or more activated LC lenses) and the head-mounted visual apparatus further comprises an adjustment device configured to adjust positions of the first lens device and the second lens device, and the control method further comprises a step of: adjusting a position of at least one of the first lens device and the second lens device by the adjustment device based on the positions of the pupil centers, so that the optical centers of the first lens device and the second lens device are respectively aligned with the corresponding pupil centers, (refer to fig. 7-8 and paragraphs 70, 49. Describes the varifocal system 700 may determine an eye position for each eye of the user using an eye tracking system (Step 840). To determine the location or object within the determined portion of the virtual scene at which the user is looking, the HMD 705 may track the position and location of the user's eyes using image information from (e.g., the eye tracking system 270) of the HMD 705. For example, the HMD 705 may track at least a subset of a 3D position, roll, pitch, and yaw of each eye, and use these quantities to estimate a 3D gaze point of each eye. Para. 49, describes: A camera or other optical sensor (that is part the eye tracking system 270) inside the HMD 705 may capture image information of a user's eyes, and the eye tracking system 270 may use the captured information to determine interpupillary distance, interocular distance).
Regarding claim 17
Regarding claim 18, Zhang does not explicitly disclose:
Wherein the head-mounted visual apparatus further comprises a first display screen and a second display screen, the adjustment device is further configured to adjust positions of displaying areas in the first display screen and the second display screen, and the control method further comprises: adjusting a position of a displaying area in at least one of the first display screen and the second display screen by the adjustment device, so that the center of the displaying area in the first display screen is aligned with the optical center of the first lens device, and the center of the displaying area in the second display screen is aligned with the optical center of the second lens device.
JAMALI teaches:
Wherein the head-mounted visual apparatus further comprises a first display screen and a second display screen, the adjustment device is further configured to adjust positions of displaying areas in the first display screen and the second display screen, (refer to fig. 2B, 6A-C and paragraphs 22, 51. Describes a varifocal structure is an optical device that is configured to dynamically adjust its focus in accordance with instructions from a varifocal system. Para. 51, describes: the varifocal block 260 may activate one or more LC lenses corresponding to the eye position for each eye of the user, and adjust its focal length by adjusting the voltages applied to the electrodes of the one or more activated LC lenses) and the control method further comprises: adjusting a position of a displaying area in at least one of the first display screen and the second display screen by the adjustment device, so that refer to fig. 2B, 7-8 and paragraph 76. Describes the varifocal system 700 may adjust the displayed virtual scene to correct the lens center shift (S880). When it is determined that the center of the activated SPP LC lens or lenses is different from the center of the adaptive lens assembly, a shift between the two centers, i.e., a lens center shift, may be calculated. Based on the calculated lens center shift, the image displayed on the electronic display may be shifted accordingly to compensate for the lens center shift, such that the viewer does not feel any shift on the displayed image).
Regarding claim 18, refer to the motivation of claim 7.
Regarding claim 19, Zhang and Yokoyama do not explicitly disclose:
Wherein the control method further comprises: adjusting a distance from the center of the displaying area in at least one of the first display screen and the second display screen to the optical center of one of the first lens device and the second lens device correspondingly.
JAMALI teaches:
Wherein the control method further comprises: adjusting a distance from the center of the displaying area in at least one of the first display screen and the second display screen to the optical center of one of the first lens device and the second lens device correspondingly, (refer to fig. 2B, 6A-C and paragraphs 49, 51. Describes a camera or other optical sensor (that is part the eye tracking system 270) inside the HMD 705 may capture image information of a user's eyes, and the eye tracking system 270 may use the captured information to determine interpupillary distance, interocular distance, a three dimensional (3D) position of each eye relative to the HMD 705 (e.g., for distortion adjustment purposes), including a magnitude of torsion and rotation (i.e., roll, pitch, and yaw) and gaze directions for each eye. Para. 51, describes: the varifocal block 260 may activate one or more LC lenses corresponding to the eye position for each eye of the user, and adjust its focal length by adjusting the voltages applied to the electrodes of the one or more activated LC lenses).
Regarding claim 19, refer to the motivation of claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        02/25/2021